               Case 1:16-cr-00669-AJN Document 71
                                               68 Filed 10/23/20
                                               69       10/15/20 Page 1
                                                        10/19/20      3 of 2
                                                                      2    4
                                                                           3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X          10/23/2020
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                         CRIMINAL PROCEEDING
 Michael Laboy                            ,
                                                                              16 -CR- 669 ( ) ( )
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____       Arraignment

           I have been notified of the specifications of violation of the terms of supervised release that have been
           filed against me and have discussed the specifications with my attorney. I understand that I have a right
           to appear before a judge in a courtroom in the Southern District of New York to confirm that I have
           received and reviewed the specifications; to have the specifications read aloud to me if I wish; and to
           enter a denial or admission of violation before the judge. By signing this document, I wish to advise the
           court that I willingly give up my right to appear in a courtroom in the Southern District of New York to be
           informed of these specifications and to enter a denial or admission.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



X
___        Supervised Release Conference

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
           York at the time the conditions of my release on supervision or my remand to custody are discussed. I
           have discussed these rights with my attorney and wish to give up these rights for the period of time in
           which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
           my attorney and I be permitted to participate by telephone, or if it is reasonably available by
           videoconferencing, in any conference with the court at which such conditions or my remand are
           discussed.

               /s/ Michael Laboy
Date: 10/19/20 ____________________________
               Signature of Defendant


                       ____________________________
                       Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of
supervised release, my client’s rights to attend and participate in the criminal proceedings encompassed by this
            Case 1:16-cr-00669-AJN Document 71
                                            68 Filed 10/23/20
                                            69       10/15/20 Page 2
                                                     10/19/20      4 of 2
                                                                   3    4
                                                                        3



waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being
held without my client being physically present in court.

Date: 10/19/20    /s/ Jonathan Marvinny
                  ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date: 10/23/2020




                                                          2
